Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

 Response to Amendment
The amendment filed 1/26/2021 has been entered.  Claims 1-20 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 10, and 18 to similarly recite “forwarding, via real-time data pipelines, separate, redundant streams of the real-time utilization data, wherein a first stream of the redundant streams is directed to a batch layer that aggregates the real-time utilization data for historical context, wherein a second stream of the redundant streams is directed to a speed layer that analyzes real-time conditions”.  Applicant argues on pages 9-16 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Chen is now modified with Bernat to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 20120005685) in view of Bernat et al. (US PGPUB 20180150240).
As per claim 1, Chen discloses a method (Chen, abstract), comprising:
receiving, by one or more network devices in a network, a service request from an application (Chen, [0002], where information-processing jobs are scheduled for running on a grid of servers), wherein the service request is for multi-access edge compute (MEC)-based virtual processing node services (Bernat, [0029], where servers in the network can include graphics accelerators);
receiving, by the one or more network devices, real-time utilization data from multiple MEC clusters in different MEC network locations (Chen, [0007], where the time profile of job throughput and information processing resource utilization (JTRU) for each job is generated by the running jobs; this maps to the real-time utilization data);
forwarding, via real-time data pipelines, separate, redundant streams of the real-time utilization data, wherein a first stream of the redundant streams is directed to a batch layer that aggregates the real-time utilization data for historical context (Chen, Fig. 9 and [0073]-[0074], where a historical data record is also assembled from the DCCA intelligent collector set and it maintains a separate damped JTRU (information processing resource utilization) over any data collection period; this maps to the batch layer), and 
wherein a second stream of the redundant streams is directed to a speed layer that analyzes real-time conditions (Chen, [0007]-[0011], where the dynamic capacity collection agent (DCCAj) is deployed among the IPNs (information-processing nodes) for measuring and collecting each JTRU (information processing resource utilization; the DCCAs map to the speed layer; this data is forwarded to the GJMj (grid job manager for the job); and [0012]-[0015] where the information is collected in real time, thus analyzing real-time execution conditions);
generating, by the one or more network devices, a utilization view of the multiple MEC clusters in the different MEC network locations, wherein the utilization view is based on processing of the separate, redundant streams (Chen, [0063], where there can be hardware-based dynamic probes residing within the different network processing nodes; and, in addition, a software layer is used to collect the behavioral data from these hardware nodes; the data collected by the software layer maps to the utilization view; and [0073], where the separate IUDT data (interim resource utilization data) are stored into tabulated interim job throughput and 
selecting, by the one or more network devices and based on the utilization view, one of the different MEC network locations to provide the processing node services (Chen, [0076], where the collected data streams are used to determine weighting coefficients for use in job dispatching to different resources); and
instructing, by the one or more network devices, a MEC cluster of the multiple MEC clusters in the one of the different MEC network locations to perform container provisioning and service provisioning for the processing node services (Chen, Fig. 12 and [0077], where the GJM (grid job manager) determines where to place new jobs based on the collected data).
Chen discloses intelligent assignment of submitted information processing jobs to network nodes (processors) in a grid-based information-processing system based on both real-time network conditions and collected data based on job execution history.  Chen doesn’t disclose providing virtual GPU services.  However Bernat discloses providing virtual GPU services by dispatching workloads to processors in a compute sled, the processors can be graphic accelerators, and basing the allocation upon collected historical data based on past utilization of those resources (Bernat, abstract and [0029], “receives utilization information for the various resources, and predicts resource utilization for different types of workloads based on past resource utilization”, and the resources pooled can include graphics accelerators).
Chen and Bernat are analogous since both of them are dealing with the allocation of processing resources in a cloud network. Chen provides a way of allocating processing resources using both real-time utilization conditions and batch conditions based on a historical context but doesn’t specifically disclose the allocation of virtual GPUs. Bernat provided a way of allocating virtual GPUs using collected historical data. Therefore, it would have been obvious to 

As per claim 4, claim 1 is incorporated and Chen in view of Bernat discloses wherein receiving the real-time utilization data includes receiving a portion of the real-time utilization data from each of the different MEC network locations via a real-time streaming data pipeline (Chen, Figures 11-14 and [0063], where there can be hardware-based dynamic probes residing within the different network processing nodes; this maps to retrieving utilization data from multiple MEC network locations and, in addition, a software layer is used to collect the behavioral data from these hardware nodes; the data collected by the software layer maps to the utilization view).

As per claim 5, claim 1 is incorporated and Chen in view of Bernat discloses wherein generating the utilization view comprises providing a status of available MEC resources based on hardware capacities at each MEC cluster, the projected MEC cluster utilization, and a current utilization level of each MEC cluster (Chen, [0049], where resource capacity status is measured; [0012]-[0015] and [0067]-[0072], where “%-resource utilization” maps to current utilization level; and [0050], where determining the time profile of an IPJ (job) through an IPR (resource) maps to the projected utilization as in determining how long it will take to process the job).

As per claim 9, claim 1 is incorporated and Chen doesn’t disclose but Bernat discloses wherein generating the utilization view of the multiple MEC clusters includes applying machine learning to a batch of the real-time utilization data to predict utilization trends 
See claim 1 rejection for reason to combine.

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the communications interface, memory to store instructions, and the processors, which are disclosed by Chen at [0046]-[0049]), thus they are rejected on similar grounds.

As per claim 13, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 14 claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

As per claim 15 claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium, which are disclosed by Chen at [0067]-[0072] as fuzzy logic rules for determining the allocation of jobs), thus they are rejected on similar grounds.

As per claim 20, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

s 2, 7, 8, 11, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 20120005685) in view of Bernat et al. (US PGPUB 20180150240) as applied to claims 1, 10, and 18 above, and in further view of Guim Bernat et al. (US PGPUB 20200026575).
As per claim 2, claim 1 is incorporated and Chen in view of Bernat doesn’t disclose but Guim Bernat discloses wherein the service request is generated by an application configured to implement distributed graphic processing unit (GPU) services that supplement a local GPU of an end device with a vGPU in the MEC cluster (Guim Bernat, Fig. 4 and [22] where for some applications like virtual reality, local acceleration can be coordinated with network acceleration using GPUs on the servers).
Chen in view of Bernat and Guim Bernat are analogous since both of them are dealing with the allocation of processing resources in a cloud network. Chen in view of Bernat provides a way of allocating virtual GPUs using both real-time utilization conditions and batch conditions based on a historical context but doesn’t specifically disclose the allocation of virtual GPUs. Guim Bernat provided a way of supplementing a local GPU with acceleration from a virtual GPU. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate supplement the acceleration on local GPUs taught by Guim Bernat into modified invention of Chen in view of Bernat such that a better acceleration offload experience will be provided to lower latency on mobile devices (Guim Bernat, [0006]).

As per claim 7, claim 1 is incorporated and Chen in view of Bernat discloses  wherein selecting one of the different MEC network locations includes identifying one or more available MEC clusters from a subset of the multiple MEC clusters (Chen, [0051], where a set of IPNs (nodes) are located to execute IPJs (jobs)).
wherein each MEC cluster of the subset of the multiple MEC clusters has sufficient geographic proximity to an end device executing the application to meet a latency requirement for the application (Guim Bernat, [0023], where a computational element is selected that is in sufficient geographical proximity to the user equipment).
See claim 2 rejection for reason to combine.

As per claim 8, claim 1 is incorporated and Chen in view of Bernat doesn’t disclose but Guim Bernat discloses wherein the service request includes a latency requirement for the application of less than about 20 milliseconds (Guim Bernat, [0044], where platforms can be selected that can provide latency under 5ms).
See claim 2 rejection for reason to combine.

As per claim 11, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 16, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 17, claim 10 is incorporated and Chen in view of Bernat doesn’t disclose but Guim Bernat discloses wherein, when selecting one of the different MEC network locations, the one or more processors further execute the instructions to identify one or more available MEC clusters from a subset of the multiple MEC clusters, wherein each MEC cluster of the subset of the multiple MEC clusters has sufficient geographic proximity to an end device executing the application to meet a latency requirement for the application (Guim Bernat, [0023], where a computational element is selected that is in sufficient geographical proximity to the user equipment).
See claim 2 rejection for reason to combine.

As per claim 19, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 20120005685) in view of Bernat et al. (US PGPUB 20180150240) as applied to claim 1 above, and in further view of Paramasivam (US PGPUB 20170230451).
As per claim 3, claim 1 is incorporated and Chen in view of Bernat doesn’t disclose but Paramasivam discloses authenticating, by the one or more network devices, the application to receive the vGPU services (Paramasivam, [0138], where the remote user or remote client are authenticated before being allowed to access the computing environment).
Chen in view of Bernat teaches processing service requests for MEC clusters using a real-time utilization view and Paramasivam teaches authenticating remote clients before they receive services.  Chen in view of Bernat contains a “base” process of processing service requests for MEC clusters using a real-time utilization view.  Paramasivam contains a “comparable” process of authenticating remote clients before they receive services that has been improved in the same way as the claimed invention.  Paramasivam’s known “improvement” could have been applied in the same way to the “base” process of Chen in view of Bernat and the results would have been predictable and resulted in the ability to set policy to determine which users to allow the resources (Paramasivam, [0138]).  Furthermore, both Chen in view of Bernat use and disclose similar system functionality (i.e. resource sharing among multiple server clusters/devices which are also in a related field of endeavor) so that the 

As per claim 12, claim 10 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 20120005685) in view of Bernat et al. (US PGPUB 20180150240) as applied to claim 6 above, and in further view of Alexander et al. (US PGPUB 20200073670).
As per claim 6, claim 5 is incorporated and Chen in view of Bernat doesn’t disclose but Alexander discloses wherein the hardware capacities include a number of context switches for each MEC cluster (Alexander, Fig. 11 and [0052], where reset events are monitored, and reset events can include a context switch).
Chen in view of Bernat and Head teaches processing service requests for MEC clusters using a utilization view and Alexander discloses monitoring context switches.  Chen in view of Bernat and Head contains a “base” process of processing service requests for MEC clusters using a utilization view.  Alexander contains a “comparable” process of monitoring context switches that has been improved in the same way as the claimed invention.  Alexander’s known “improvement” could have been applied in the same way to the “base” process of Chen in view of Bernat and Head and the results would have been predictable. Furthermore, both Chen in view of Bernat and Head and Alexander use and disclose similar system functionality (i.e. resource sharing among multiple server clusters/devices which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619